NOT FOR PUBLICATION                            FILED
                     UNITED STATES COURT OF APPEALS                        JAN 26 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT



 WAYNE CHRISTIAN HAWKES,                         No. 14-17300

                  Plaintiff-Appellant,           D.C. No. 3:14-cv-02072-EDL

   v.
                                                 MEMORANDUM*
 MARTA D. VAN LOAN; UNITED
 STATES OF AMERICA,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                       for the Northern District of California
                 Elizabeth D. Laporte, Magistrate Judge, Presiding**

                           Submitted January 18, 2017***

Before:       TROTT, TASHIMA, and CALLAHAN, Circuit Judges.

        Wayne Christian Hawkes appeals pro se from the district court’s judgment

dismissing his action alleging that a fellow employee of the United States

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
        ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Department of Agriculture slandered him. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo a dismissal under Federal Rule of Civil Procedure

12(b)(1) and a denial of a challenge to certification. McLachlan v. Bell, 261 F.3d
908, 910 (9th Cir. 2001). We affirm.

      The district court properly denied Hawkes’s motion to strike the 28 U.S.C.

§ 2679(d) certification because Van Loan was acting within the scope of her

employment at the time the alleged slander and libel claims arose. See id. at 912.

Thus, the district court properly dismissed Hawkes’s action for lack of subject

matter jurisdiction. See 28 U.S.C. § 2680(h).

      The district court did not abuse its discretion in denying Hawkes’s motion

for leave to file an amended complaint alleging a Bivens claim because the

allegations in Hawkes’s proposed complaint failed to state any federal claim. See

Siegert v. Gilley, 500 U.S. 226, 234 (1991) (explaining that whenever the alleged

“damage flows from injury caused by the defendant to a plaintiff’s reputation, it

may be recoverable under state tort law but it is not recoverable in a Bivens

action”); see also Steckman v. Hart Brewing, Inc., 143 F.3d 1293, 1298 (9th Cir.

1998) (leave to amend not required “where the amended complaint would also be

subject to dismissal”); Chodos v. West. Publ’g Co., 292 F.3d 992, 1003 (9th Cir.

                                          2                                     14-17300
2002) (setting forth standard of review).

      Hawkes’s request for judicial notice, filed on March 31, 2015, is denied.

      AFFIRMED.




                                            3                               14-17300